Citation Nr: 9924898	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a cervix 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1990 to December 
1990, and from May 1992 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In October 1994, the veteran initiated a claim for 
entitlement to service connection for several disorders, to 
include gynecological problems.  In a December 1994 rating 
decision, service connection was denied for cystitis, as not 
being found on the last examination; and service connection 
was denied for dysmenorrhea, as existing prior to service and 
not being aggravated therein.  In a December 1994 letter from 
the RO to the veteran, she was notified of benefits granted 
and denied.  The veteran did not thereafter appeal the 
decision.  

In conjunction with the claim on appeal, which is based on a 
finally denied rating action of September 1996, the RO in 
January 1999 issued a Supplemental Statement of the Case 
regarding the issue on appeal as well as the issue of new and 
material evidence to reopen a claim for service connection 
for dysmenorrhea.  The January 1999 Supplemental Statement of 
the Case read "new and material evidence to reopen a claim 
for service-connection for dysmenorrhea or cervix disorder."  
As the issue on this appeal only pertains to whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for a cervix disorder, the 
Board is concerned that the veteran may not have been 
adequately notified of her right to initiate an appeal, by 
submitting a notice of disagreement, with the RO's adverse 
determination regarding the claim for dysmenorrhea.  See 
38 C.F.R. § 20.302 (a) (1998). 

That is, in the notification sent to the veteran on January 
13, 1999, the RO improperly informed her that she had 60 days 
within which to file a Substantive Appeal and perfect an 
appeal with respect to any new issues included in the 
Supplemental Statement of the Case.  See 38 C.F.R. § 20.302 
(c) (1998).  Inadvertently, the veteran was not informed that 
she had one year from the date of mailing of the adverse 
determination to file a Notice of Disagreement with the new 
issue.  That new issue was the determination made by the RO 
not to reopen her claim for dysmenorrhea.  See 38 C.F.R. 
§ 20.302 (a) (1998).  Accordingly, this matter is referred to 
the RO for appropriate action, specifically to provide the 
veteran with proper written notice of her right to initiate 
an appeal of the January 13, 1999 determination by filing a 
notice of disagreement.

Also noteworthy is that in its June 1999 Written Brief 
Presentation, the veteran's representative argues and alludes 
to the "chronic nature of the veteran's condition back in 
1994" as a reason for not considering this a new and 
material claim.  The representative should make such 
arguments, presumably pertinent to the December 1994 
decision, if and when the veteran attempts to reopen that 
claim.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the Court erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 
1998).  In Colvin, the Court adopted the following test with 
respect to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Lastly, it is noted that in October 1998, the veteran 
withdrew her request for a personal hearing before a Member 
of the Board.




FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied 
service connection for a cervix disorder.  

2.  Evidence added to the record since the RO's September 
1996 rating decision is not new and material.


CONCLUSIONS OF LAW

1.  The RO's September 1996 decision, which denied service 
connection for a cervix disorder, is final.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  Evidence received since the September 1996 rating 
decision is not new and material to reopen the claim for 
service connection for a cervix condition.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A timely filed Notice of Disagreement ("NOD") initiates 
appellate review of a decision by the RO.  38 U.S.C. 
§ 7105(a) (1997); 38 C.F.R. § 20.200 (1998).  An NOD must be 
filed within one year from the date of mailing of notice of 
the determination by the RO.  38 U.S.C. § 7105(b)(1) (1997); 
38 C.F.R. § 20.302(a) (1998).  If an NOD is not filed within 
the prescribed one-year period, the determination on a claim 
by the RO shall become final and the claim will not 
thereafter be reopened or allowed.  38 U.S.C. § 7105(c) 
(1997).

By a rating decision of September 1996, the RO denied the 
veteran's claim for entitlement to service connection for a 
cervix disorder.  The decision was predicated on the fact 
that there was no record of treatment in service for a cervix 
disorder, and the RO determined that the veteran's claim was 
not well grounded.  The evidence considered by the RO 
included service medical records for the periods of August 
27, 1990 to December 18, 1990 and May 19, 1992 to September 
29, 1994; VA examination reports dated November 18, 1994 and 
November 30, 1994; VA outpatient treatment records from 
December 1994 to March 1996; a private hospital record from 
August 1995; and a VA examination report from July 1996.  The 
veteran was provided notice of the decision and her appellate 
rights.  She failed to file a timely appeal.  38 U.S.C.A. 
§§ 7105(a), (b)(1) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a) (1998).  Therefore, the September 1996 rating 
decision became final when the veteran did not file a notice 
of disagreement within one year of the date she was notified 
of that unfavorable determination.  Id.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under construction, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 
203 (1999) (explaining the holding in Elkins v. West, 12 Vet. 
App. 209 (1999)).  First, the Board must determine whether 
the appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In March 1997, the veteran submitted a VA Form 21-4142, 
Authorization for Release of Information from the VA Medical 
Center.  On May 2, 1997, the RO received another VA Form 21-
4142, Authorization for Release of Information from the VA 
Medical Center for treatment occurring in May 1997; along 
with a letter from the veteran and a VA medical record.  The 
letter from the veteran stated that she was scheduled for 
future surgery and that she had been hospitalized on an 
emergency basis on March 18, 1997 for severe pains in her 
cervix area.  She was told that she had an infection, and was 
prescribed antibiotic medication for the infection.  On April 
18, 1997, she was seen by her physician who performed a pap 
smear, and then told the veteran that there was a growth on 
the uterus.  The attached VA medical record showed that the 
veteran was scheduled for an upcoming outpatient surgical 
procedure on May 14, 1997.  

In her May 1997 letter, the veteran did not express 
disagreement with the September 1996 rating action.  In that 
regard, the Board points out that the filing of additional 
evidence after receipt of notice of an adverse determination 
does not extend the time limit for initiating an appeal from 
that determination.  See 38 C.F.R. § 20.304; cf. VAOPGCPREC 
9-97 (Feb. 11, 1997) (holding that to extent section 20.304 
purports to limit the time allowed by 38 U.S.C.A. 
§ 7105(d)(3) to complete an appeal, section 20.304 is 
invalid).

On May 6, 1997, the RO wrote a letter to the veteran and 
acknowledged receipt of her release for authorization and 
stated "we are not certain what you are claiming...please 
specify what your are claiming..."  The RO provided the 
veteran with a VA Form 21-4138, Statement in Support of 
Claim, for her response, and provided her with information 
regarding the Privacy Act and law regarding disclosure.  On 
May 21, 1997, the RO requested information from the VA 
Medical Center regarding the veteran's treatment reports from 
March 18, 1997 to the present.  

In June 1997, treatment records from the VA Medical Center 
were received for the record.  The records showed that in 
March 1997, the veteran was seen for pain in the abdomen and 
in the back, in all positions.  Vaginal examination revealed 
an inflamed cervix and tenderness.  The assessment was pelvic 
inflammatory disease.  In April 1997, the veteran was seen 
and a tender nodule in the cervix was found.  The diagnosis 
was to rule out endometriosis.  A pap smear was done.  A May 
12, 1997 examination revealed that the veteran had a past 
history of cryotherapy and cervical dysplasia, and presented 
with complaints of lower abdomen pain.  Vaginal examination 
revealed that there was a tender nodule in the right sacral 
ureteral ligament and a nuchal node palpable to tenderness.  
On May 14, 1997, the veteran underwent a surgical procedure 
identified as diagnostic laparoscopy, fluid for cytology and 
cultures, with photographs taken for pelvic pathology.  

On October 23, 1997, the veteran submitted a statement and 
indicated interest in pursuing a claim for a cervix disorder, 
based on surgery received in August 1997.  An attached 
surgical report indicated that the veteran underwent surgery 
at VA in August 1997.  She had a laparotomy with partial 
right oophorectomy and excision of multiple endometriomas, 
excision of left ovarian endometriomas, and multiple fine 
needle cautery of endometriosis sites of the cul-de-sac and 
inferior pelvic walls.  She also had an appendectomy.  

In a November 1997 rating decision, the RO determined that 
new and material evidence adequate to reopen the claim for 
service connection for a cervix disorder had not been 
submitted.  In the decision, the RO explained that new and 
material evidence was necessary to reopen a prior denied 
claim, and explained to the veteran what type of evidence was 
considered new and material.  It was explained that the 
evidence received regarding treatment in 1997, had no causal 
relationship to any disability arising in service; which was 
the reason that service connection was previously denied.  A 
copy of the rating decision was sent to the veteran with a 
November 21, 1997 notification.  

In December 1997, the veteran submitted a Notice of 
Disagreement, with the RO's determination to "not service 
connect my gynecological problems."  She pointed to the fact 
that she had outpatient surgery in February 1995, which was 5 
months after she left the Army, and that since that time she 
had repeated medical problems including two subsequent 
surgeries.  

In December 1997, the RO issued a Statement of the Case.  
Therein the veteran was provided with the applicable 
regulation regarding new and material evidence, 38 C.F.R. 
§ 3.156.  Exactly as indicated in the November 1997 rating 
decision, the RO reiterated the basis for denial of the 
veteran's claim.  

In January 1998, the veteran filed a Substantive Appeal, and 
basically argued that the evidence submitted for the record 
supported her contentions that service connection was 
warranted.  

Other records received show that in February 1998, the 
veteran was seen at the VA gynecological clinic and given a 
prescription for medication, and instructions to follow-up in 
three months.  In May 1998, the veteran was seen for follow-
up purposes and reported minimal pain but increased mood and 
depression and decreased libido.  The assessment was history 
of stage IV endometriosis, post surgical resection, and trial 
Depo-Provera.  In July 1998, she was seen again, and the 
assessment was Stage IV endometriosis post surgical 
resection, and past history cryo (cryotherapy) cervix.  
Another appointment was scheduled in December 1998.   

As stated in the introduction, the RO, in a January 1999 
Supplemental Statement of the Case, determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for dysmenorrhea or cervix disorder. 

In March 1999, the representative argued that since the 
veteran received treatment for gynecological problems in 
February 1995 and August 1995, after separating from service 
in September 1994, the evidence of her medical condition was 
well within one year of her service discharge; and that 
service connection is thus warranted.

The Board has considered the veteran's case and determines 
that the additional evidence submitted in this case is not 
new and material because it does not bear directly and 
substantially upon the specific matter under construction; 
here, whether the veteran has a cervix disorder that was 
present in service.  While the veteran and her representative 
argue that the veteran had a cervical disorder which 
preexisted service and was aggravated therein, the issue on 
this appeal is whether she has presented new and material 
evidence to reopen the claim that denied that she had a well 
grounded claim for service connection for a cervix disorder 
back in September 1996 because not treatment was shown in 
service.  It was at that time, after she received 
notification of the denial, that the veteran should have 
appealed her claim and made these arguments if she believed 
that the medical evidence of record was in her favor.  It is 
at that time that the representative should have argued that 
the medical records showed treatment within one year of 
service separation.  Since the veteran did not appeal the 
September 1996 rating action, it became final.  The only way 
to reopen that claim is to present new and material evidence; 
or to argue that clear and unmistakable error was made in the 
prior rating action, which the veteran has not asserted on 
this appeal.  

Now, the veteran must present evidence that is new and 
material to reopen the finally denied September 1996 rating 
decision, and, as indicated above, the additional evidence 
received for the record pertains to the veteran's surgeries 
performed in during 1997 and her continued gynecological 
treatment in 1998.  In sum, the additional evidence received 
for the record does not pertain to whether the veteran had a 
cervix disorder in service.  The Board determines that the 
newly submitted evidence is cumulative and redundant because, 
in September 1996, the RO considered the veteran's post-
service medical condition, and the additional records 
received also chronicle the veteran's post-service disorder.  
Those records do not show a nexus between the current 
disorders diagnosed and service, or that the current cervix 
disorder had its onset in service.  

The Board concludes that the newly submitted evidence taken 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  That being the case, 
the veteran's claim is denied.  

With regard to the veteran's request for reasonable doubt to 
be applied as to this issue, the Court has held that the 
equipoise doctrine is not used for the purposes of reopening 
a claim.  Martinez v. Brown, 6 Vet. App. 462 (1994).  


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a cervix 
disorder remains denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

